                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION (DETROIT)


In re:                                                       Chapter 7

Moose M. Scheib,                                             Case Number 21-42581

         Debtor.                                             Hon. Mark A. Randon

                                      /

          ORDER REGARDING EX PARTE MOTION FOR RECONSIDERATION

         On July 19, 2021, the Court granted Creditor Kelly Jarrett’s motion to extend the deadline

to file a non-dischargeability complaint. Before the Court is Debtor’s ex parte motion for

reconsideration. After reviewing the motion and otherwise being fully advised, the Court

determines a response is required. As such, Creditor must file a response on or before August

18, 2021. The Court will then determine if Creditor’s adversary proceeding will continue or be

dismissed.

         IT IS ORDERED.
Signed on August 4, 2021




  21-42581-mar        Doc 64    Filed 08/04/21     Entered 08/04/21 14:19:21       Page 1 of 1
